Title: To Thomas Jefferson from Robert Smith, 10 September 1807
From: Smith, Robert
To: Jefferson, Thomas


                        
                            Sir,
                            
                            Balt. Sep. 10. 1807—
                        
                        The enclosed just receivd I consider it proper to submit to you, and am with great respect &
                            affection 
                  Your Ob. servt
                        
                            Rt Smith
                            
                        
                    